ORDER
PER CURIAM.
Defendant appeals from his convictions of first degree robbery, § 569.020, RSMo (1978), and two counts of felonious restraint, § 565.120, RSMo (1978). Defendant was sentenced to twenty-five years imprisonment for the first degree robbery conviction and ten years imprisonment for each of the two counts of felonious restraint. All sentences were ordered to run concurrently. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed pursuant to Rule 30.25(b).